16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricky KENNEDY, Plaintiff Appellant,v.OFFICE ROME;  Captain Newkirk;  Sgt. Moore, Defendants Appellees.
No. 90-7406.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1991.Jan. 27, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Eugene A. Gordon, Senior District Judge.
Ricky Kennedy, appellant pro se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, NC, for appellees.
M.D.N.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Ricky Kennedy appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kennedy v. Rome, CA-90-316 (M.D.N.C. Oct. 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED